In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                         No. 13-692V
                                      Filed: May 6, 2016
*********************
SUMMER SHELL,              *
                           *
               Petitioner, *                                    Joint Stipulation on Damages; Human
v.                         *                                    Papillomavirus (“HPV”) Vaccine; Immune
                           *                                    Thrombocytopenic Purpura (“ITP”)
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
*********************

Mark Sadaka, Esq., Mark T. Sadaka, LLC, Englewood, NJ, for petitioner.
Darryl Wishard, Esq., US Department of Justice, Washington, DC, for respondent.

                                 DECISION ON JOINT STIPULATION1

Roth, Special Master:

        Summer Shell [“petitioner”] filed a petition for compensation under the National Vaccine
Injury Compensation Program2 on September 18, 2013. Petitioner alleges that she developed
immune thrombocytopenic purpura (“ITP”) after receiving human papillomavirus (“HPV”)
vaccines on October 4, 2010 and February 4, 2011. See Stipulation, filed May 4, 2016, at ¶¶ 1-4.
Respondent denies that the HPV immunizations either caused or significantly aggravated
petitioner’s injury. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On May 4, 2016, the parties filed
a joint stipulation agreeing to settle this case and describing the settlement terms.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review, I agree that the
identified material fits within the requirements of that provision, I will delete such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of
citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).


                                                           1
Respondent agrees to issue the following payments:

        (1) A lump sum of $25,000.00 in the form of a check payable to petitioner, Summer
            Shell; and

        (2) A lump sum of $13,680.79, which amount represents compensation for
            reimbursement of the Medicaid Lien, in the form of a check payable jointly to
            petitioner and the Division of Medical Assistance, Case No. 207858, Office of the
            Controller, 2022 Mail Service Center, Raleigh, NC 27699-2022. Petitioner agrees
            to endorse this payment to the Division of Medical Assistance.

       These amounts represent compensation for all damages that would be available under §
300aa-15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

IT IS SO ORDERED.

                                   s/ Mindy Michaels Roth
                                      Mindy Michaels Roth
                                      Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.
                                                         2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                 )
SUMMER S HELL,                                   )
                                                 )
                     Petitio ner,                )         o. 13-692V     ECF
                                                 )
                V.                               )       Special Master Roth
                                                )
SECRETA RY OF H EALTH                           )
AND HUMAN SERV ICES,                            )
                                                )
                 Respondent.                    )
                                                 )

                                           STIPULATION

        T he parties hereby stipu late to the fo llowing matters:

        I.   Petitioner, S ummer Shel l, filed a petiti on fo r vacc ine compensation under the

Natio na l Vacci ne Injury Compensation Program, 42 U.S.C. §§ 300aa- I 0 to 34 (the " Vaccine

Program").    T he petition seeks compens ation for inj uries a llegedl y related to petitioner' s rece ipt

of the human papillomavirus (" HPV") vaccine, w hic h is contained in the Vacc ine Injury Table

(the "Table"), 42 C.F.R. § I 00.3(a).

        2.   Petiti oner received the HPV vaccine o n October 4, 20 I 0 a nd February 4, 20 11 .

        3.   T he vaccines were administered w ithin the United States .

        4.   Petitioner alleges that, as a result of receiving the vaccines, s he suffered from

immune thrombocytopenic purpura (" ITP"), and that she experie nced sympto ms o f this injury

for more than six months.

        5.   Petitioner re presents that there has been no pri or award or settlement of a c ivi I action

for damages as a resul t of the alleged injuries.
        6.     Respondent denies that the vaccines e ither ca used or s ign ificantly aggravated

petitioner's a lleged injuries or any o ther inj ury, and den ies that petitione r's current disabilities

are the resu lt of a vacci ne-related injury .

        7.     Maintaining their above-stated positio ns, the parties neverthe less now agree that the

issues between them sha ll be settled a nd that a deci sio n should be entere d awardin g the

co mpensation described in paragrap h 8 of this Stipulation.

        8.     A s soon as practicable after an entry of judgment reflecting a dec isio n cons iste nt

with the term s o f this Stipul ation, and after petitio ner has fi led an e lectio n to receive

compensation pursuant to 42 U.S.C. § 300aa-2 l (a)( I), the Secretary of Health and Human

Services wi ll iss ue the foll o wing vacc ine compensation payments:

                  a . A lu mp sum o f $25,000.00 in the fo rm of a check payable to petiti oner; and

                  b . A lum p sum o f $ 13,680.79, which amount represents com pensatio n for
                  re imburseme nt o f the Medicaid lien, in the form of a check payab le jointly to
                  petitio ner and the Divi s io n of Medical Assistance, Case No. 20785 8, Office o f the
                  Controller, 2022 Mail Serv ice Center, Rale ig h, C 27699-2 022. Petitio ner
                  agrees to endorse this payment to the Div is ion of Medica l Ass is tance.

The above amo unts represent compensatio n for all damages that would be available under 42

U.S.C. § 300aa-15(a).

        9.     As soon as practicable after the entry o f judgment o n e ntitlement in thi s case, and

after petitioner has filed bo th a proper and t ime ly e lectio n to receive compensation pursuant to

42 U.S .C. Sectio n 300aa-2 I (a)( I), and an app licatio n, the parties w ill s ubm it to further

proceedings before the special master to award reasonable attorneys ' fees and costs incurred in

proceeding upo n th is petition .

        I 0.    Petiti oner and he r attorney represent that compensatio n to be prov ided purs uant to

this Stipulation is no t for any items o r services for whi ch the Program is no t primari ly liable

                                                      2
       under 42 U.S.C. § 300aa- 15(g), to the extent that payment has been made or can reasonab ly be

      expected to be made under any tate compensatio n programs, insurance po lic ies, Federal o r

       State health benefits programs (other than T itle X IX o f the Social Security /\ct (42 U.S.C.

       § 1396 et seq .)), or by entities that provide health services on a pre-paid bas is.

                   11 .   Payments made pursuant to paragraph 8 of this Stipulation , and any amo unts

      awarded purs uant to parag raph 9 o f this Stipul ation, wil l be made in accordance with 42 U . . C.

       § 300aa- I 5(i), subject to the avai labi lity of suffic ient statuto ry funds.

                   12.    The parties and the ir atto rneys furthe r agree a nd stipulate that, except for any awa rd

       for atto rneys' fees a nd litigatio n costs, the mo ney provided pursuant to thi s Stipulatio n w ill be

       used so le ly fo r the benefit of petitioner, as contemplated by a stri ct construction of 42 U. . C.

      § 300aa-l 5(a) a nd (d), and subject to the condi tions of 42 U.S.C. §§ 300aa-l 5(g) and (h).

                   13.    In return fo r the payments described in paragraphs 8 and 9, pet itioner, in her

      indi vidual capacity and o n behalf o f her heirs, executors, adm ini strato rs, s uccesso rs o r assigns,

      does forever irrevocab ly and unconditio na lly re lease, acq uit and d ischarge the Un ited States a nd

      the Secretary o f Health and Huma n Services fro m any and a ll actio ns, causes o f action (inc lud ing

      agreements, judgments, c la ims, damages, loss of serv ices, expenses and al I demands o f w hatever

      kind o r nature) that have been brought, could have been brought, o r cou ld be timel y brought in

      the Court of Federal C lai ms, under the         atio nal Vacci ne Injury Compensatio n Program , 42

      U.S.C. § 300aa- I 0 et seq. , on account of, o r in any way growing o ut of, any and a ll known o r

      unknown, s uspected o r uns uspected persona l injuries to o r death o f petitioner resulting from, or

      alleged to have resulted from , the HPV vaccines admini stered on October 4 , 20 I 0 and February

      4, 20 I I , as a ll eged by petitio ner in a petiti on fo r vaccine compensatio n fi led o n or abo ut

      Septembe r 18, 20 13, in the United States Court of Federa l C laims as petition           o. I 3-692Y.

                                                               3




'>n ...;... ......u,.                     71 mmt-ln nr h,::.inw
        14.   If petitioner should di e prior to entry of j udgment, thi s agreement shall be vo idable

upon proper notice to the Court on behalfo f either or both of the parties.

        15.   If the spec ial master fa ils to issue a decision in complete conformity with the terms

of th is Sti pu lation or ifthe Court of Federa l Claims fails to enter judgment in confo rm ity with a

decision that is in complete conformity with the terms of th is Stipu lation, then the parties'

settlement and thi s Stipu lation shall be vo idable at the sole discretion of either party.

        16.   This Stipulation expresses a fu ll and complete negotiated settlement of liab ili ty and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherw ise noted in paragraph 9 above. There is abso lutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other th an is herein expressly stated

and clearl y agreed to. The parti es further agree and understand that the award described in thi s

stipu lation may reflect a compromise of the parties' respective pos itions as to Iiabil ity and/or

amount of damages, and further, that a change in the nature of the injury or cond ition or in the

items of compensation so ught, is not gro unds to modi fy or rev ise thi s agreement.

        17. T his Stipu lation shall not be construed as an adm iss ion by the United States or the

Secretary of Health and Human Services that the HPV vaccines rece ived by petitioner either

caused or signi fica ntly aggravated petitioner's alleged injuries or any other injury.

        18. All rights and obligations of petitioner hereunder shall appl y equally to petiti oner's

heirs, executors, admin istrators, successors, and/or ass igns.

                                      END OF STIPULATION




                                                    4
               Respectfully submitted,

               PETITIONER:




              J~L~v);(
               ATTORNEYOFRECORDFOR                         AUTHORIZED REPRESENTATIVE
               PETITIONER:                                 OF THE ATTORNEY GENERAL:



         "'
              MARK'f.SADAKA
              Law Office of Sadaka Associates, LLC         Deputy Director
              155 North Dean Street, 4th Floor             Torts Branch
              Englewood, NJ 07631                          Civil Division
              1-800-810-3457                               U.S. Department of Justice
                                                           P.O. Box 146
                                                           Benjamin Franklin Station
                                                           Washington, DC 20044-0146

                                                           ATTORNEY OF RECORD FOR
                                                           RESPONDENT:



                               IR, M.D                     DARRYL R. WISHARD
              Acting Director, Division oflnjury           Senior Trial Attorney
                Compensation Programs                      Torts Branch
              Healthcare Systems Bureau                    Civil Division
              U.S. Department of Health                    U.S. Department of Justice
                and Human Services                         P.O. Box 146
              5600 Fishers Lane                            Benjamin Franklin Station
              Park.lawn Building, Mail Stop 08Nl46B        Washington, DC 20044-0146
              Rockville, MD 20857                          Tel: (202) 616-4357



              Dated: 4-J5 -llo




                                                       5




'>n ...;......... u ...                  71 mmJ4n nr   ~~w